     Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 1 of 15 PageID #: 1007




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


KEITH W.R. LOWE,

               Plaintiff,

v.                                                  Case No. 2:17-cv-03929

DAVID BALLARD, et al.,

               Defendants.


                       MEMORANDUM OPINION AND ORDER

         This matter is presently referred to the Honorable Dwane L. Tinsley, United

States Magistrate Judge, for pre-trial management and submission of proposed

findings and recommendation for disposition. For reasons appearing to the court, the

referral to the magistrate judge is WITHDRAWN and the undersigned will proceed

to rule on all pending motions. Pending before the court is a Motion for Summary

Judgment filed by defendants Ronnie Williams, Sgt. Slack, Lt. Berry, and Capt.

Toney [ECF No. 122]. For the reasons explained herein, it is hereby ORDERED that

the motion is GRANTED in part and DENIED in part.

I.       Background

         This matter is proceeding on the plaintiff, Keith W.R. Lowe’s (hereinafter

“Lowe”) Amended Complaint [ECF No. 34] alleging that, on July 21, 2017, defendant

Ronnie Williams (“Williams”) pepper sprayed him, without provocation or

justification, while he was confined in his segregation cell at the Mount Olive
    Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 2 of 15 PageID #: 1008




Correctional Complex (“MOCC”), and that Williams and Lt. Berry (“Berry”)

subsequently slammed his head into a wall when they escorted him to the recreation

yard to be decontaminated. Lowe claims that the defendants’ conduct violated his

rights under the Eighth and Fourteenth Amendments of the United States

Constitution (Counts I and II) and constituted assault and battery (Count IV) and

intentional infliction of emotional distress under state law (Count V). 1

        On June 5, 2020, following a discovery period, Williams, Berry, Slack, and

Toney filed the instant Motion for Summary Judgment [ECF No. 122] and a

Memorandum of Law in support thereof [ECF No. 123]. In support of their motion,

the defendants offer the following exhibits: the affidavit of Ronnie Williams; a

memorandum outlining the plan for Lowe’s July 21, 2017 cell extraction; incident

reports; five video segments recorded during and after the incidents in question; and

discovery responses and excerpts from Lowe’s deposition in prior litigation in which

Lowe acknowledges his prior military training and his history of violent actions and

an escape attempt while at MOCC. [ECF No. 122, Ex. A-E].

        On June 22, 2020, Lowe filed a response to the defendants’ motion for summary

judgment [ECF No. 127], including his own affidavit and a number of other exhibits

consisting of incident reports, medical and mental health records, pictures of his

alleged injuries, the relevant policy and procedures for opening cell doors, and safety

data sheets and labels concerning the pepper spray that was used. [ECF No. 127,

Exs. A-N].


1 Count III of the Amended Complaint alleges a claim of supervisory liability against other defendants. That
claim will be addressed in a separate Memorandum Opinion and Order filed contemporaneously herein.

                                                     2
  Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 3 of 15 PageID #: 1009




      The parties agree that, on July 21, 2017, Williams deployed almost a full 16-

ounce cannister of Sabre Phantom MK-9 Oleoresin Capsicum (hereinafter “pepper

spray”) into Lowe’s segregation cell that day, but the circumstances surrounding this

incident are otherwise largely disputed.

      A.     Lowe’s version of the events

      According to Lowe, around 8:30 p.m. on July 21, 2017, he was sitting on the

toilet in his cell listening to music with earbuds when he was startled by his cell door

opening. Lowe claims that the cell door only opened a few inches and that, when he

went towards the door to see what was happening, he was immediately pepper

sprayed by Williams without provocation or reason. Lowe claims that Williams

repeatedly sprayed him, using a total of 13 ounces of pepper spray, despite the fact

that Lowe was already “blinded and incapacitated.” Lowe further claims that, only

after using such force, did Williams order him to cuff up for removal from his cell, and

that he immediately complied with Williams’ direction. He further disputes that he

had wedged any paper into the door jamb of his cell to prevent the door from opening.

      Lowe claims that the available video evidence does not capture the interactions

leading up to and including Williams’ deployment of pepper spray and that the

defendants’ version of events is not supported by the time frame set forth in the video

evidence. Lowe further specifically disputes the veracity and consistency of the

incident reports and affidavits presented by the defendants and questions why the

defendants would violate established policies and procedures for opening cell doors if

he posed the security threat alleged by the defendants. In sum, he disputes the need



                                            3
  Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 4 of 15 PageID #: 1010




for the use of any force against him and additionally asserts that the amount of

pepper spray that was used was excessive.

      Lowe was subsequently escorted by Williams and Berry to the recreation yard

so that he could be decontaminated and medically assessed.           Lowe’s Amended

Complaint claims that, when they arrived in the recreation yard, Williams and Berry

“pushed [him] against the wall face first bouncing his forehead off the wall.” [ECF

No. 34 at 3]. However, Lowe’s response to the defendants’ motion for summary

judgment does not appear to address this claim. [ECF No. 127].

      B.     Defendants’ version of events

      The defendants’ motion documents assert that Lowe’s cell extraction on July

21, 2017 was a special operation executed by West Virginia Division of Corrections’

(“WVDOC”) Central Office officials targeted at retrieving a cellular phone kept by

Lowe in his cell. Correctional staff had acquired intelligence demonstrating that

Lowe was using the phone to communicate with a female inmate at the Southwestern

Regional Jail.

      The defendants contend that prior searches of Lowe’s cell on June 21, 2017 and

July 6, 2017 led to the discovery of other contraband, including flash drives

containing by-laws for a white supremacist prison gang, a six-inch folding knife, and

a drill bit, believed to be a tool to tamper with doors and locks. However, correctional

staff were unable to locate the cell phone during those searches. Consequently,

Williams, the WVDOC’s Chief of Special Operations, was asked to coordinate a cell

extraction to obtain the phone from Lowe.



                                           4
 Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 5 of 15 PageID #: 1011




      On the day in question, Williams and Berry parked and walked through the

main gate at shift change dressed in the same uniforms as those worn by pod officers

during their regular shifts, so as not to alert Lowe to their presence at the prison.

Williams contends that Lowe had defeated prior attempts to search his cell by

covering his cell window and refusing to immediately comply with cuffing procedures

to buy time to conceal the phone. Thus, Williams put together an extraction team of

seven officers (including himself), armed with pepper spray and other munitions, and

made the tactical decision that Lowe’s cell would be immediately opened and he would

be ordered to immediately show his hands and cuff up. If Lowe failed to comply, then

the munitions, beginning with the pepper spray, would be deployed to gain his

compliance.

      The defendants assert that the video evidence of the cell extraction and their

incident reports demonstrate that the force used against Lowe, a former special forces

officer, with a murder conviction, a history of violent and volatile conduct, and an

escape attempt while at MOCC, was reasonable under the circumstances, and was

done in a good faith effort to restore order in the prison unit. Their motion documents

claim that Williams, Berry, and Slack entered the cell block first, while the other

members of the extraction team remained in the roundabout area outside Lowe’s cell

block to avoid arousing the suspicion of all of the inmates. Upon arrival at Lowe’s

cell, Williams directed that Lowe’s cell door be unlocked and opened by the tower

officer. However, Lowe’s door jammed after only opening a few inches, and his cell

window was allegedly covered. The defendants further claim that Williams gave



                                          5
 Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 6 of 15 PageID #: 1012




Lowe loud, clear, and direct orders to come to the opening and cuff up in order to be

removed from the cell. They further claim that Lowe failed to comply with these

orders and was observed near the back of his cell and was believed to be in the process

of concealing the cell phone they were seeking to find. Thus, Williams deployed

pepper spray into Lowe’s cell in an effort to get him to comply with his orders and to

keep him from secreting away or destroying evidence.

         C.    The relevant video evidence

         Although another correctional officer, Trevor Anderson (who is not a defendant

herein), was assigned to video record the interactions with Lowe using a hand-held

camera, Anderson did not initially enter Lowe’s pod with Williams and the other two

officers, and, by the time he entered the pod and approached the area of Lowe’s cell,

it appears that Williams had already deployed the pepper spray. Williams can be

heard directing Lowe to put his hands through the food tray slot, which had been

opened, to be cuffed and brought out of his cell. Lowe complied with that order after

a few seconds. However, there is no useful video evidence of the interactions between

Lowe and Williams or the other officers leading up to or during the use of the pepper

spray.

         Subsequent to the cell extraction, Lowe is escorted to the recreation yard by

Williams and Berry. As they arrive in the recreation yard, they place Lowe face first

up against the wall to add leg shackles. While it appears that Lowe was startled

when he hit the wall, there is nothing in the video evidence that demonstrates that

his face was slammed against the wall in a malicious or sadistic manner. The



                                             6
     Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 7 of 15 PageID #: 1013




remaining video evidence consists of recordings of the decontamination process and

Lowe sitting in a common office area awaiting return to his cell.

         During that time, Lowe’s cell was searched and, although other items of

contraband, including drug paraphernalia and a cell phone battery were found, the

intact cell phone they were seeking was not located. At some point during these

interactions, Lowe admits that he possessed the cell phone and pulls it from his boxer

shorts. Additional video evidence demonstrates that paper was found inside the door

jamb of Lowe’s cell, which was believed to have been placed there by Lowe to impede

the opening of his door.

II.      Standard of Review

         To obtain summary judgment, the moving party must show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th

Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). A court considering a motion for summary

judgment does not resolve disputed facts, weigh the evidence, or make determinations

of credibility. Russell v. Microdyne Corp., 65 F.3d 1229, 1239 (4th Cir. 1995); Sosebee

v.     Murphy, 797 F.2d 179, 182 (4th Cir. 1986).     Instead, the court draws any

permissible inferences from the facts in the light most favorable to the nonmoving

party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). Nonetheless, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that




                                          7
  Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 8 of 15 PageID #: 1014




version of the facts for purposes of ruling on a motion for summary judgment.” Scott

v. Harris, 550 U.S. 372, 380 (2007).

III.   Discussion

       A.    Lowe’s claims against Slack and Toney

       Lowe’s Amended Complaint fails to allege any specific factual allegations

concerning conduct by defendants Slack and Toney.             Rather, throughout the

Amended Complaint, Lowe simply refers collectively to “Defendants,” but only

specifically describes the conduct of Williams and Berry (and with Berry, he only

includes facts concerning the conduct on the recreation yard). Thus, the Amended

Complaint fails to state a sufficient claim for relief against Slack and Toney.

       In his response to the motion for summary judgment, Lowe attempts, for the

first time, to argue that Berry, Slack, and Toney should be held liable under the

Eighth Amendment because they failed to intervene in an attempt to prevent

Williams from violating his constitutional rights in the course of the cell extraction.

However, a party may not amend or add additional claims through a response to a

dispositive motion.    See Southern Walk at Broadlands Homeowner’s Ass’n v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 184-85 (4th Cir. 2013) (“It is well-

established that parties cannot amend their complaints through briefing or oral

advocacy”). Accordingly, I FIND that Lowe’s Amended Complaint fails to sufficiently

state any claim for relief against Slack and Toney and that those defendants are

entitled to judgment as a matter of law on all of Lowe’s claims for relief.




                                           8
    Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 9 of 15 PageID #: 1015




         B.    Lowe’s Eighth Amendment (Count I) and assault and battery (Count IV)
               claims against Williams arising out of use of pepper spray

         The Eighth Amendment prohibits prison officials from unnecessarily and

wantonly inflicting pain on prisoners. Hill v. Crum, 727 F.3d 312, 317 (4th Cir.

2013). 2 To succeed on an Eighth Amendment claim, the plaintiff must establish that

“the prison official acted with a sufficiently culpable state of mind (subjective

component)” and that “the deprivation suffered or injury inflicted on the inmate was

sufficiently serious (objective component).” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir.

2008).

         The subjective component requires a showing that the prison official acted

“maliciously and sadistically for the very purpose of causing harm” rather than “in a

good faith effort to maintain or restore discipline.” Whitley v. Albers, 475 U.S. 312,

320-21 (1986), abrogated on other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010).

The Supreme Court has identified four factors that must be weighed in making this

determination: (1) the need for application of force; (2) the relationship between the

need and the amount of force that was used; (3) the threat reasonably perceived by

the responsible official; and (4) any efforts made to temper the severity of a forceful



2  The court construes Lowe’s citation to the Fourteenth Amendment to be merely referencing the
Fourteenth Amendment’s incorporation of the United States Constitution’s Bill of Rights unto the
states. However, if Lowe intended to raise a separate claim under the due process clause of the
Fourteenth Amendment, the law is well-settled that, where a claim for relief is governed by a more
specific protection, such as that of the Eighth Amendment’s guarantee against cruel and unusual
punishment, “the claim must be analyzed under the standard appropriate to that specific provision,
not under the rubric of substantive due process.” United States v. Lanier, 520 U.S. 259, 272 n.7 (1997)
(citing Graham v. Connor, 490 U.S. 386, 394 (1989)). In Graham, the Supreme Court held that where
an explicit textual source of constitutional protection applies to physically intrusive government
conduct, “that Amendment, not the more generalized notion of ‘substantive due process,’” must be the
guidepost for analyzing the claim. 490 U.S. at 395. Here, Lowe’s claim, if any, is appropriately
addressed under the Eighth Amendment’s prohibition on cruel and unusual punishment.

                                                  9
    Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 10 of 15 PageID #: 1016




response. Whitley, 475 U.S. at 321; see also Williams v. Benjamin, 77 F.3d 756, 762

(4th Cir. 1996). The objective component, on the other hand, is “contextual and

responsive to contemporary standards of decency,” and is always satisfied “[w]hen

prison officials maliciously and sadistically use force to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 8-9, 112 (1992) (internal quotation marks omitted).

        It is well-established that prison officials violate the Eighth Amendment by

using “mace, tear gas or other chemical agents in quantities greater than necessary

or for the sole purpose of infliction of pain.” Williams v. Benjamin, 77 F.3d 756, 763

(4th Cir. 1996) (internal quotation marks omitted); see also Iko, 535 F.3d at 239-40

(finding use of pepper spray during cell extraction of nonconfrontational inmate

constituted excessive force); Boone v. Stallings, 583 F. App'x 174, 176 (4th Cir. 2014)

(finding genuine issues of material fact concerning several bursts of pepper spray

used on an allegedly docile inmate).          This court is consistently confronted with

disputes of fact concerning the deployment of pepper spray against segregated

inmates at MOCC because the material interactions between staff and inmates are

frequently not recorded.        I remain puzzled by the WVDOC’s failure to require

recording of all interactions between staff and inmates, either through body cameras

placed on correctional staff, or stationary cameras placed on prison pods, to promote

transparency and to avoid unnecessary expenses in litigation. 3

        Even in this matter, where some video evidence was developed (some of which

is of poor quality), the crucial interactions between Lowe and Williams were not


3Lowe maintains that there were stationary cameras on his cell block but, during discovery, he was
advised that no such video footage exists.

                                               10
 Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 11 of 15 PageID #: 1017




recorded and the court is left to weigh the credibility of the parties’ competing

statements in incident reports and affidavits, which is impermissible at the summary

judgment stage. See Greene v. Feaster, No. 19-6359, 775 F. App’x 90 (4th Cir. Aug.

16, 2019) (vacating grant of summary judgment because there was no direct video

evidence to support blatant contradiction of plaintiff’s version of disputed facts).

Taking the evidence in the light most favorable to Lowe, a reasonable jury could make

a reliable inference of wantonness in the infliction of pain. Accordingly, I FIND that

there are genuine issues of material fact concerning the need for and amount of the

force used by Ronnie Williams in this matter and, thus, Williams is not entitled to

judgment as a matter of law on Lowe’s Eighth Amendment claim concerning the

deployment of pepper spray on July 21, 2017.

      Likewise, because Lowe’s state-law claim for assault and battery concerning

Williams’ deployment of pepper spray against him arises out of the same disputed

facts, I FIND that summary judgment on that claim is also inappropriate. In West

Virginia, a person is liable for battery if: “(a) he acts intending to cause a harmful or

offensive contact with the person of the other or a third person, or an imminent

apprehension of such a contact, and (b) a harmful contact with the person of the other

directly or indirectly results.” Weigle v. Pifer, 139 F. Supp. 3d 760, 776 (S.D. W. Va.

2015) (quoting Restatement (Second) of Torts § 13 (1965)). A person is liable for

assault if: “(a) he acts intending to cause a harmful or offensive contact with the

person of the other or a third person, or an imminent apprehension of such a contact,

and (b) the other is thereby put in such imminent apprehension.” Id.



                                           11
 Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 12 of 15 PageID #: 1018




       An activity, however, that would otherwise subject a person to liability in tort

for battery or assault does not constitute tortious conduct if the actor is privileged to

engage in such conduct. Hutchinson v. West Virginia State Police, 731 F.Supp.2d

521, 547 (S.D. W. Va. 2010) (citation omitted). “A privilege may be based upon . . . the

fact that its exercise is necessary for the protection of some interest . . . of the public

which is of such importance as to justify the harm caused or threatened by its

exercise.” Restatement (Second) of Torts § 10 (Am. Law Inst. 1965).

       Construing the evidence in a light most favorable to Lowe, I FIND that a jury

could reasonably determine that Williams used excessive force by deploying pepper

spray. If Williams’ use of pepper spray is determined to be excessive, then a jury

could also find that Williams’ conduct was offensive and harmful, reasonably

precluding a finding of privilege as to Lowe’s battery and assault claims. Therefore,

Williams is, likewise, not entitled to judgment as a matter of law on Lowe’s assault

and battery claim in Count IV arising out of the pepper spray incident.

       C.     Lowe’s Eighth Amendment (Count II) and Assault and Battery (Count
              IV) Claims Against Williams and Berry for Use of Force on the
              Recreation Yard

       Lowe’s Amended Complaint asserts additional Eighth Amendment and assault

and battery claims against defendants Williams and Berry because they allegedly

slammed Lowe’s face and forehead into the recreation yard wall. However, upon

review of the video evidence of that incident, I FIND that Lowe’s version of that event

is blatantly contradicted by the record. Upon delivering Lowe to the recreation yard,

Williams and Berry place Lowe up against the wall, face first, and Lowe appeared to



                                            12
    Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 13 of 15 PageID #: 1019




be somewhat startled when his face touched the wall. However, the video evidence

fails to demonstrate that Lowe was slammed into the wall or that the force used could

be considered objectively unreasonable or offensive and harmful.

        Therefore, Lowe has failed to demonstrate a violation of his Eighth

Amendment rights or state law on this basis. Accordingly, I FIND that defendants

Williams and Berry are entitled to judgment as a matter of law on Counts II and IV

of Lowe’s Amended Complaint with respect to their conduct on the recreation yard.

        D.     Lowe’s intentional infliction of emotional distress claim (Count V)

        In Count V of his Amended Complaint, Lowe alleges that the defendants’

conduct 4 amounted to the intentional infliction of emotional distress (“IIED”). West

Virginia law recognizes such a tort, which is also known as the “tort of outrage.” To

prevail on an IIED claim under West Virginia law, a plaintiff must show:

        (1) that the defendant's conduct was atrocious, intolerable, and so
        extreme and outrageous as to exceed the bounds of decency; (2) that the
        defendant acted with the intent to inflict emotional distress, or acted
        recklessly when it was certain or substantially certain emotional
        distress would result from his conduct; (3) that the actions of the
        defendant caused the plaintiff to suffer emotional distress; and, (4) that
        the emotional distress suffered by the plaintiff was so severe that no
        reasonable person could be expected to endure it.

Miller v. Rubenstein, No. 2:16-cv-05637, 2018 WL 736044, at *16-17 (S. D. W. Va.

Feb. 6, 2018). These elements present a high bar to recovery. See Courtney v.

Courtney, 186 W.Va. 597, 413 S.E.2d 418, 423 (1991) (“conduct that is merely

annoying, harmful of one's rights or expectations, uncivil, mean-spirited, or negligent


4  It is unclear against whom Lowe is asserting this claim. He specifically mentions Williams and
discusses the pepper spray and recreation yard incidents. However, he further refers to “Defendants”
in this count. The undersigned construes this claim to be brought only against Williams and Berry.

                                                13
 Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 14 of 15 PageID #: 1020




does not constitute outrageous conduct.”). In analyzing the first factor, a court can

“consider whether the extreme and outrageous character of the conduct arose from

an abuse by the defendant of a position or relationship to the plaintiff, which gave

the defendant actual or apparent authority over the plaintiff or power to affect the

plaintiff's interests.” Travis v. Alcon Labs., Inc., 202 W.Va. 369, 504 S.E.2d 419, 421

(1998).

      In West Virginia, an IIED claim which is duplicitous with an assault and

battery claim cannot go forward. See Criss v. Criss, 356 S.E.2d 620 (W. Va. 1987)

(“[I]f a jury finds that the proof sustains the appellant's complaint, she will be able to

recover compensatory and punitive damages against the appellee as a result of the

assault and battery, including elements of emotional distress. Therefore, it would be

inappropriate to allow her to also recover damages based on the tort of IIED.”). IIED

“was conceived as a remedy for tortious conduct where no remedy previously

existed.” Compton v. O'Bryan, No. 2:16-CV-09298, 2018 WL 813443, at *5 (S.D. W.

Va. Feb. 9, 2018). And at “the outset of a case, an assault claim encompasses claims

for IIED arising out of the assault, such that a plaintiff may present his claim for

intentional infliction of emotional distress as a part of his assault claim.” Id.

      Here, the facts giving rise to Lowe’s IIED claim are the same facts supporting

his assault and battery claim. Thus, he is barred from pursuing a double recovery for

such alleged emotional injuries. Moreover, Lowe has not alleged actions that are “so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds

of decency, and to be regarded as atrocious and utterly intolerable in a civilized



                                           14
 Case 2:17-cv-03929 Document 136 Filed 09/09/20 Page 15 of 15 PageID #: 1021




community.” Tomashek v. Raleigh Cty. Emergency Operating Ctr., No. 2:17-CV-

01904, 2018 WL 502752, at *4-5 (S.D. W. Va. Jan. 22, 2018). Thus, he has failed to

establish a genuine issue of material fact and the defendants are entitled to judgment

as a matter of law on Lowe’s IIED claim.

IV.   Conclusion

      For the reasons stated herein, it is hereby ORDERED that the Motion for

Summary Judgment filed by defendants Williams, Berry, Slack, and Toney [ECF No.

122] is GRANTED IN PART, with respect to Lowe’s Eight Amendment and assault

and battery claims against Williams and Berry in Counts II and IV (concerning the

recreation yard incident), Lowe’s intentional infliction of emotional distress claim in

Count V, and any and all claims against Slack and Toney. However, it is further

ORDERED that the motion is DENIED IN PART with respect to the Eighth

Amendment and assault and battery claims against Williams in Counts I and IV

(concerning the pepper spray incident during the cell extraction). A separate Order

will follow concerning additional proceedings on these remaining claims.

      The Clerk is directed to transmit a copy of this Memorandum Opinion and

Order to counsel of record and any unrepresented party.

                                                ENTER:      September 9, 2020




                                           15
